Citation Nr: 1231894	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected asbestos-related pleural plaques.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO. 

In May 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

Because the Veteran perfected an appeal as to the initial rating assigned following the grant of service connection for asbestosis, the Board has characterized this issue in accordance with the decision of the Court in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.

A review of the Virtual VA paperless claims processing system reveals rating decisions that are pertinent to the issue on appeal.  

To the extent that the RO denied a claim for a TDIU rating in a January 2012 rating decision, the Board finds that, on this record, the issue of a TDIU rating has reasonably been raised for appellate consideration. 

The Court has held that, when evidence of unemployability is presented, the issue of whether a TDIU rating will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected. See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009). In Rice, the Court determined that there is no freestanding claim for a TDIU rating. Id. at 451. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development of the record must be made prior to deciding this case.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159. 

During the May 2012 hearing, the Veteran testified that he was initially treated for his service-connected asbestos-related respiratory disorder by his primary care physician.  He related seeing the doctor on a routine basis at four to five month intervals.

The only evidence pertaining to this treatment associated with the claims file is a January 2010 letter that reported treatment of the Veteran for over 20 years and provided an etiology opinion concerning asbestos exposure and chronic obstructive pulmonary disease (COPD).  There are no private treatment records associated with the record.

With respect to the TDIU claim, the RO previously denied a TDIU rating in a January 2012 rating decision because the Veteran did not meet the criteria for a grant of a TDIU rating on a schedular basis. 

However, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis. 

Specifically, in a January 2012 VA examination addendum opinion, the examiner opined:

This [V]eteran ha[d] significant physical limitations due to his lung conditions.  He ha[d] shortness of breath with minimal activity, along with wheezing and associated chest pain.  He require[d] pacing of daily activities with frequent rest periods.  The extent of the disability from his lung conditions preclude[d] him from both physical and sedentary employment.  One [could not] tease out[,] however[,] whether the symptoms [were] primarily due to his asbestosis or his COPD.

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  

The Board is precluded from awarding a TDIU rating on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

To the extent that the Veteran is asserting entitlement to a TDIU rating in this case,  further action on this matter must be deferred pending completion of the requested development and indicated action on the part of the RO.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to obtain any outstanding private or other medical records referable to treatment for the service-connected asbestos-related respiratory disability.  If any records sought are not obtained, the RO should notify the Veteran and his representative that the records were not obtained, explain the efforts taken to obtain them and describe further action to be taken.  

The RO should take all indicated action to contact the Veteran in order to obtain a copies of private treatment records from his primary care physician (full last name is included in the May 2012 hearing transcript, but is omitted here for privacy reasons).  The RO must document its effort to contact him and obtain the private treatment records.  

The RO also should notify the Veteran that he may submit other medical evidence or treatment records in order to support his claim.  

2.  The RO then should have the Veteran scheduled for a VA examination in order to determine the currently severity of the service-connected lung disability.    

All indicated testing should be performed, and the claims folder should be made available to the examiner for review.  

Detailed clinical referable to the service-connected lung disability should be recorded.  

3.  After completing any indicated development, the RO should readjudicate the claim for increase to include entitlement to a TDIU rating on an extraschedular basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

